Case: 18-50637      Document: 00514953577         Page: 1    Date Filed: 05/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-50637                              May 13, 2019
                                 Conference Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
Consolidated with 18-50638

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HOMERO JOSHUA VEGA-CAZARES,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:14-CR-1110-1
                            USDC No. 3:17-CR-1490-1


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Homero Vega-
Cazares has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Vega-Cazares has not filed a response. We have


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50637    Document: 00514953577     Page: 2    Date Filed: 05/13/2019


                                 No. 18-50637
                               c/w No. 18-50638


reviewed counsel’s brief and the relevant portions of the record reflected
therein. The Anders brief pretermits discussion of Vega-Cazares’s guilty plea
and revocation of supervised release pursuant to United States v. Garcia, 483
F.3d 289, 291 (5th Cir. 2007), on the ground that Vega-Cazares indicated in
writing that he wished to appeal only his sentences. A copy of the Garcia
waiver is attached to the brief, but the document does not make clear whether
Vega-Cazares intended to forgo a challenge only to his guilty plea or to both
his guilty plea and the decision to revoke his supervised release. Nevertheless,
the record includes the transcripts we needed to review the record
independently, and our review has not uncovered any nonfrivolous basis for
challenging the revocation. See Anders, 386 U.S. at 744.
      Thus, we concur with counsel’s assessment that the appeals present no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                       2